Citation Nr: 0728578	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-35 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for tinnitus, 
currently evaluated at 10 percent.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

The veteran had active service from January 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, that denied the benefit sought on 
appeal.  


FINDING OF FACT

The Schedule for Rating Disabilities does not provide for an 
evaluation in excess of 10 percent for bilateral tinnitus. 


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002-2006); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  The VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  



	                        
____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


